id office uilc cca_2010071413095617 ---------------- number release date from ------------------- sent wednesday date pm to -------------------- cc ------------------------ subject modification of advice on claimed inadvertent failure to identify sec_1256 contracts as hedges on date this office issued you case specific advice that among other things stated that taxpayer did not have a legal basis for claiming ordinary treatment for certain sec_1256 contracts that it alleges it inadvertently failed to identify as hedging_transactions that advice pointed out that the sec_1_1256_e_-1 regulations do not incorporate the sec_1_1221-2 inadvertent error exception but instead require that identification be timely and clearly made in accordance with sec_1 f taxpayer claims among other things that the email advice was incorrect because it failed to take into account sec_1256 which specifically precludes character treatment for gain_or_loss that would otherwise be ordinary taxpayer is correct the date advice failed to adequately consider sec_1256 but more particularly the limited effect that sec_1256 has in regard to character taxpayer is not precluded as a legal matter from arguing that its nonidentified sec_1256 contracts were ordinary sec_1221 hedging_transactions that it inadvertently failed to identify this email serves to modify the prior advice and also more extensively comments on taxpayer’s factual claim of inadvertent error sec_1256 provides that each sec_1256 contract shall be treated as sold for fair_market_value on the last business_day of the taxable_year sec_1256 treats the gain_or_loss from such sec_1256 contracts a sec_40 short-term_capital_gain or loss and long-term_capital_gain or loss sec_1256 provides that sec_1256 shall not apply to any gain_or_loss which but for such paragraph would be ordinary the language in sec_1256 has existed since the enactment of sec_1256 consistent with the language of both sec_1256 and sec_1256 the staff of the joint_committee on taxation did not consider congress to be wholly replacing then existing rules including general hedging rules for determining character when it enacted sec_1256 the blue_book stated regulated_futures_contracts continue to constitute capital assets in all cases in which they would have constituted capital assets under prior_law treatment of gains and losses as partially short-term and partially long- term is not intended to affect the character of such contracts as capital assets nor to eliminate the holding_period requirements applicable to assets which are not regulated_futures_contracts any ordinary_income or loss items on the mark-to-market_system continue to be taxed at the regular_tax rates applicable to such income thus for example gain_or_loss on a position not identified as a hedging_transaction under sec_1256 that is treated as an ordinary_income asset under the rule_of the corn products decision will constitute ordinary_income or loss and is not subject_to the rule staff of the joint comm on tax’n 97th cong general explanation of the economic_recovery_tax_act_of_1981 pincite it is evident from both the statutory language and the limited legislative_history that congress was not intending to alter the baseline character treatment of contracts that would otherwise be given ordinary treatment under other authority see also sec_1256 based on the above taxpayer is not precluded as a legal matter from establishing that gains and losses on its sec_1256 contracts were ordinary under sec_1221 we apologize for any inconvenience created by the prior advice taxpayer’s recent response also included a number of factual clarifications mostly pertaining to its claim that its nonidentification of sec_1256 and other contracts as hedging_transactions was due to sec_1_1221-2 inadvertent error at least at this time we find little in taxpayer’s response that justifies revising our prior advice that taxpayer has not demonstrated that its failure to identify was inadvertent error however given you are far closer to the facts you are ultimately in the best position to judge whether taxpayer can satisfy its factual burden nevertheless in light of the increased pressure on the factual issue we are passing along a few additional observations regarding the general direction of taxpayer’s factual argument taxpayer continues to have the burden of demonstrating that its failure to identify its exchange-traded and other contracts was both inadvertent and error from what we gather from its latest response taxpayer seems to wish to limit the factual focus to its treatment of only certain contracts we do not consider that appropriate instead you should consider all relevant facts and circumstances thus you should be taking into account taxpayer’s treatment for book and tax purposes of all transactions which were economic hedges or which it has previously claimed were hedging_transactions whether pertaining to its inventory or interest rate risks or whether entered into before or after the refund claim period taxpayer’s failure to promptly address nonidentified hedging_transactions or to establish tax hedge identification procedures for any transactions that it has previously asserted to be sec_1221 hedges or that were also economic hedges that would qualify as tax hedges substantially undercuts taxpayer’s inadvertent error claim although we are not willing to say that any particular factor will prove conclusive we see a number of considerations that do not suggest inadvertent error among other things we do not see where taxpayer has demonstrated that it a specifically intended to identify the exchange-traded contracts or other contracts as tax hedges b reasonably undertook efforts to apprize itself of tax hedging rules and requirements or c made reasonable and prompt efforts to correct past nonidentifications or timely identify prospective hedges even after it asserts first being aware of the tax hedging rules apart from these considerations taxpayer statements or other evidence indicating that it anticipated having ample capital_gains to absorb capital losses would suggest a deliberate decision albeit perhaps a poor one not to address its lack of tax hedge identification procedures taxpayer’s argument seems almost exclusively dependent on its claim of ignorance of the rules and upon its claim that the sec_1256 and other contracts otherwise satisfied the definition of a hedging_transaction under sec_1221 in our view the inadvertent error rule is not intended to eviscerate the sec_1221 identification requirement which is a requirement for both subchapter_c corporations and non-subchapter c corporations subchapter_c corporations would normally find it advantageous to identify their otherwise qualifying tax hedges unless perhaps they hope to avoid or game the hedge timing rules or hope to generate capital_gains that can absorb capital losses consequently depending on how liberally the regulatory enabling language in sec_1221 is read treasury and the service might have been able to write regulations that presumed identification of some or all sec_1221 hedging_transactions perhaps subject_to being identified out of sec_1221 treatment that was not done instead the system in place requires all taxpayers to unambiguously identify their hedges with relief afforded for inadvertent errors absent a change in the regulation we see no compelling policy justification for reading the inadvertent error rule as an open-ended invitation for taxpayers to brush aside establishing hedge identification procedures knowing that inattention to the rules or even unsound judgment as seems to be the case here can be fixed on an as needed basis a system that operated as loosely as taxpayer perhaps envisions would substantially undermine the sec_1_1221-2 requirement that taxpayers timely identify items hedged and the sec_1_446-4 recordkeeping requirements except where specifically provided this email is not intended to modify the date email advice thus among other things this email should not be read to suggest that the service views ignorance of the tax rules as sufficient to establish inadvertent error under sec_1_1221-2 further the above analysis does not alter prior advice that a taxpayer must timely and clearly identify its hedges under sec_1256 in order to avoid sec_1256 mark-to-market treatment regardless of whether the sec_1_1221-2 inadvertent error rule can be satisfied please feel free to call if you would like to discuss any of the above
